Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1, 7, since, among other things, the prior art of record does not teach or suggest claimed features relating to a registration system and/or method comprising: putting a signature for the first information with the first registration key, and transmit the first information completed with the signature to the communication processing apparatus; and a registration server configured to include: a second memory configured to store a second registration key paired with the first registration key, and a second processor coupled to the second memory and the second processor configured to: acquire a registration request including the first information completed with the signature by the management apparatus from the communication processing apparatus to communicate with the registration server, verify the signature put for the first information included in the registration request, by using the second registration key, and register the first information included in the registration request, based on a result of verifying the signature put for the first information, as recited in the context of claim 1, and similarly claimed in independent claim 7.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        10/09/2021